           Case 1:21-cr-00307-CRC Document 16 Filed 05/07/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             )
                                                     )
                 v.                                  )   CRIMINAL NO. 1:21-cr-307-2
                                                     )
PAUL VON BERNEWITZ,                                  )
                                                     )
                          Defendant.                 )

----------------------------------------------------
UNITED STATES OF AMERICA                             )
                                                     )
                  v.                                 )   CRIMINAL NO. 1:21-cr-307-1
                                                     )
ERIC VON BERNEWITZ,                                  )
                                    Defendant        )


          DEFENDANTS' UNOPPOSED MOTION TO CONTINUE ARRAIGNMENT

        The defendants, Paul Von Bernewitz, and Eric Von Bernewitz, by their respective counsel,

jointly move to continue arraignment in this matter, which is currently scheduled for May 12, 2021,

at 10:00AM before Judge Christopher R. Cooper.

        Counsel for Mr. Paul Von Bernewitz, Andrew W. Grindrod, Esq., is scheduled to begin a jury

trial on May 11, 2021, before Chief Judge Mark S. Davis of the United States District Court for the

Eastern District of Virginia. See United States v. Fields, No. 4:18cr89 (E.D. Va. May 11, 2021).

Counsel expects that the Fields trial will last approximately four days.

        Counsel for Mr. Eric Von Bernewitz, Austin Manghan, Esq., is scheduled to begin a trial on

May 11th, before Hon. Kerri N. Lechtrecker, Court Attorney Referee, in the Family Court of the State

of New York, County of Suffolk in the matter of Karina Magruder v. Robert Blumenthal, Case No.

171695, which is expected to last for several days.
         Case 1:21-cr-00307-CRC Document 16 Filed 05/07/21 Page 2 of 2




       Defense counsel have discussed the proposed continuance with their respective clients, Paul

Von Bernewitz and Eric Von Bernewitz, who consent and agree that the time between May 12 and

the new arraignment date can be excluded from the Speedy Trial Act period.

       The government does not oppose this motion.

                                        Respectfully submitted,


                                         __________/s/__________________
                                         Andrew W. Grindrod
                                         Counsel for Paul Von Bernewitz
                                         Virginia State Bar No. 83943
                                         Office of the Federal Public Defender, E.D. Va.
                                         150 Boush Street, Suite 403
                                         Norfolk, Virginia 23510
                                         757-457-0860 (direct)
                                         757-457-0880 (fax)
                                         Andrew_Grindrod@fd.org



                                         ___________/s/_________________
                                         Austin Manghan
                                         Counsel for Eric Von Bernewitz
                                         New York State Bar No. 4178612
                                         P.O. Box 501
                                         Riverhead, New York 11901
                                         631-255-5140 (office)
                                         631-949-4033 (cell)
                                         631--982-5100 (fax)
                                         austinmanghan@yahoo.com
